Exhibit 10.12

 

FIRST FINANCIAL CORPORATION

2011 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made and executed as of the 3rd day of
February, 2012, between First Financial Corporation, an Indiana corporation (the
“Company”), and                           , an officer or employee of the
Company or one of its Subsidiaries (the “Participant”).

 

WITNESSETH:

 

WHEREAS, the Company has adopted the First Financial Corporation 2011 Omnibus
Equity Incentive Plan (the “Plan”) to focus the efforts of key employees of the
Company and its Subsidiaries on continued improvement in the profitability of
the Company and its Subsidiaries with the objective of providing an adequate
return to shareholders on their investment in the Company while at the same time
assuring that Awards under the Plan, in combination with the Company’s other
compensation programs: (a) provide Participants incentives that appropriately
balance risk and reward; (b) are compatible with effective controls and
risk-management; and (c) are supported by strong oversight of the Board as
delegated to the Committee; and

 

WHEREAS, in 2011, the Committee timely established Performance Goals for
calendar year 2011 for purposes of making Awards to Eligible Employees in 2012
should it decide to do so; and

 

WHEREAS, on February 3, 2012 the Committee determined the Performance Goals set
for 2011 were met and that the Committee should grant Restricted Stock to
Eligible Employees subject to the terms and conditions of an Award Agreement;
and

 

WHEREAS, the Participant has been designated by the Committee as an individual
to whom Restricted Stock should be granted as determined from the duties
performed, the initiative and industry of the Participant, and his or her
potential contribution to the future development, growth and prosperity of the
Company;

 

WHEREAS, all provisions of the Plan, including defined terms, are incorporated
herein and are expressly made a part of this Agreement by reference;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Participant agree as follows:

 

1.             Award of Restricted Stock.  The Company hereby makes an Award of
                           shares of Restricted Stock to the Participant (the
“Restricted Stock”), which is the equivalent of $                           (the
dollar value of the Award calculated based on the Company’s 2011 performance
against the Performance Goals) divided by $36.88 (the mean between the highest
and lowest quoted selling prices of the common stock of the Company as reported
on NASDAQ on February 3, 2012) and rounded down to the nearest whole number. 
The Grant Date of this Award is February 3, 2012.  The Participant hereby
acknowledges that he or she has received a copy of the Plan.

 

2.             Performance Period.  The Performance Period set by the Committee
for purposes of making Awards in 2012 commenced on January 1, 2011 and ended on
December 31, 2011.

 

3.             Performance Goals.  The Performance Goals for the Performance
Period are set forth in Exhibit A.

 

--------------------------------------------------------------------------------


 

4.             Earning of Restricted Stock.  Prior to making the Award, the
Committee determined the Performance Goals for the Performance Period were met
at the Maximum level of performance.  Accordingly, the Award is treated as fully
earned as of December 31, 2011.

 

5.             Period of Restriction and Vesting.  The Period of Restriction
will begin on the date as of which the Award was earned and end, except as
otherwise provided in Sections 3 and 4 of this Agreement, on the date shares of
Restricted Stock become vested.  For purposes of this Agreement, the shares of
Restricted Stock will become vested, to the extent they were earned pursuant to
Section 4, in accordance with the following schedule provided the Participant is
employed by the Company or a Subsidiary on such date:

 

Anniversary of
Earning Date

 

Vested
Percentage

 

1st

 

33

%

2nd

 

66

%

3rd

 

100

%

 

In the event a Participant has a Termination of Service before the end of the
Period of Restriction, he will forfeit his Restricted Stock Award unless he has
a Termination of Service for one of the following reasons, in which case he will
become 100 percent vested:

 

(a)                                 The Participant died;

 

(b)                                 The Participant incurred a Disability;

 

(c)                                  The Participant Retired;

 

(d)                                 The Participant terminated employment for
Good Reason; or

 

(e)                                  The Participant’s employment was terminated
without Cause.

 

6.             Change in Control.  If in the event of a Change in Control, a
successor to the Company or any person acquiring control of the Company does not
agree to be bound by the terms of the Plan and this Agreement, then the
Restricted Stock shall be 100 percent earned and vested upon the date of the
Change in Control.  However, if the successor to the Company or any person
acquiring control of the Company agrees to be bound by the terms of the Plan and
this Agreement, then the Restricted Stock will continue to be earned and vested
in accordance with this Agreement.

 

7.             Pass-Through of Dividends and Voting Rights.  Unless otherwise
determined by the Committee in its sole discretion, after an Award of Restricted
Stock has been earned, the Participant shall be entitled to (a) receive all cash
dividends paid with respect to the Restricted Stock, and (b) exercise all voting
rights associated with the Restricted Stock, regardless of whether the Period of
Restriction has lapsed.

 

8.             Code Section 83(b) Election.  The Participant is permitted to
make an election with respect to the Restricted Stock under Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”).  If the Participant
makes an election under Code Section 83(b), then the Participant shall provide a
copy of such election to the Company within 30 days following the date of this
Agreement.

 

9.             Participant’s Representations.  The Participant represents to the
Company that the terms and arrangements relating to the grant of Restricted
Stock have been arrived at or made through

 

2

--------------------------------------------------------------------------------


 

direct communication with the Company or a person acting in its behalf and the
Participant, and such terms are based solely on this Agreement and the Plan.

 

10.          Nontransferability.  Until the end of the Period of Restriction,
the Restricted Stock cannot be (a) sold, transferred, assigned, margined,
encumbered, bequeathed, gifted, alienated, hypothecated, pledged or otherwise
disposed of, whether by operation of law, whether voluntarily or involuntarily
or otherwise, or (b) subject to execution, attachment or similar process.  Any
attempted or purported transfer of Restricted Stock in contravention of this
Section or the Plan shall be null and void and of no force or effect whatsoever.

 

11.          Issuance of Shares.  At or within a reasonable period of time
following execution of this Agreement, the Company shall issue, in book entry
form, the Restricted Stock.  Within 75 days following the date shares of
Restricted Stock becomes vested, the Company shall issue to the Participant or
his beneficiary a certificate for the number of shares of Restricted Stock
earned under Exhibit A, less any withholding required by Section 12 of this
Agreement.

 

12.          Income and Employment Tax Withholding.  The Participant shall be
solely responsible for paying to the Company all required federal, state, city
and local income and employment taxes which arise on the expiration of the
Period of Restriction and the vesting of the shares of Restricted Stock.  The
Committee, in its sole discretion and subject to such rules as it may adopt, may
require the Participant to satisfy any withholding tax obligation by having the
Company retain shares of Restricted Stock which have a Fair Market Value,
determined as of the date of the issuance of such Restricted Stock to the
Participant, equal to the amount actually withheld to pay the taxes.

 

13.          Clawback of Awards.  In the event the Company is required to
prepare an accounting restatement due to the Company’s material noncompliance
with any financial reporting requirement under securities laws, and Restricted
Stock became vested based on the erroneous data within three years preceding the
date of the accounting restatement, then the Participant is required to repay
the Company the excess (in either cash or shares of Company stock) which would
not have been paid to the Participant under the accounting restatement.

 

14.          Mitigation of Excise Tax.  The Participant acknowledges that the
Restricted Stock issued hereunder is subject to reduction by the Committee for
the reasons specified in Section 14.11 of the Plan.

 

15.          Indemnity.  The Participant hereby agrees to indemnify and hold
harmless the Company and its Affiliates (and their respective directors,
officers and employees), and the Committee, from and against any and all losses,
claims, damages, liabilities and expenses based upon or arising out of the
incorrectness or alleged incorrectness of any representation made by Participant
to the Company or any failure on the part of the Participant to perform any
agreements contained herein.  The Participant hereby further agrees to release
and hold harmless the Company and its Affiliates (and their respective
directors, officers and employees) from and against any tax liability, including
without limitation, interest and penalties, incurred by the Participant in
connection with the Participant’s participation in the Plan.

 

16.          Financial Information.  The Company hereby undertakes to deliver to
the Participant, at such time as they become available and so long as the Period
of Restriction has not expired and the Restricted Stock has not been forfeited,
a balance sheet and income statement of the Company with respect to any fiscal
year of the Company ending on or after the date of this Agreement.

 

17.          Changes in Shares.  In the event of any change in the Shares, as
described in Section 4.7 of the Plan, the Committee shall make appropriate
adjustment or substitution in the shares of Restricted

 

3

--------------------------------------------------------------------------------


 

Stock, all as provided in the Plan.  The Committee’s determination in this
respect shall be final and binding upon all parties.

 

18.          Effect of Headings.  The descriptive headings of the Sections and,
where applicable, subsections, of this Agreement are inserted for convenience
and identification only and do not constitute a part of this Agreement for
purposes of interpretation.

 

19.          Gender and Number.  Where the context permits, words in the
masculine gender shall include the feminine gender, the plural shall include the
singular and the singular shall include the plural.

 

20.          Controlling Laws.  Except to the extent superseded by the laws of
the United States, the laws of the State of Indiana, without reference to the
choice of law principles thereof, shall be controlling in all matters relating
to this Agreement.

 

21.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
collectively shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Restricted Stock Award Agreement to be
executed as of the day and year first above written.

 

 

 

 

FIRST FINANCIAL CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

4

--------------------------------------------------------------------------------